This deed is very unusual in form, and therefore the general statement of rules in the various authorities are not, in my judgment, applicable. As a general rule the office of the premises is to designate the grantor, the grantee, the consideration and the things granted. In the habendum we look for the estate *Page 255 
granted. In the premises the grant being made to the grantee and nothing more, there is conveyed a life estate only, and the remainder after the life estate remains in the grantor, and may be by him conveyed to the grantee. It is manifest that while the grantor may enlarge the estate in the grantee by all or a portion of the estate that remains in him, he cannot dispose of any interest that has already been granted. It is manifest that in this deed, Albert has not only granted an estate to John, but had given some sort of an estate to his (John's) "brothers and sisters." The entire residue of the estate, after John's life estate, did not belong to the grantor and he could not grant to John the entire residue, because the remainder had already passed out of him. In other words, the estate had already been made defeasible, and a contingent interest in favor of the brothers and sisters, granted that the grantor could not revoke, and was not his to release.
In Chavis v. Chavis, 57 S.C. 173, 35 S.E. 507, words were transferred from the premises to the habendum in order that the purpose of the deed might not be defeated and the intention carried out. In this deed, it is as clear to me, as can be, that Albert intended that if James and John died without issue, the portion of the one "so dying without issue," should go to his "brothers and sisters." The reiterated statement "in season and out of season," makes certain the intention.
The next question is, what interest did the "brothers and sisters" take? The answer to that question depends upon whether the gift was to individuals or to a class. The grant was to the "brothers and sisters." The Court frequently looks to the circumstances to determine the meaning of the words used. John had but one brother and the individuals did not fit the class.
In McMeekin v. Brummet, 11 S.C. Eq. (2 Hill Eq.), there were individuals in being who composed the entire class, and it was as if they had been named. In Brown v. *Page 256 McCall, 44 S.C. 503, 22, S.E. 823, the grant was to children by a predeceased husband. The individuals of that class were complete and the interest transmissible. It is claimed that there is a distinction between a deed and a will. There is a distinction. The deed speaks from its date, a will from the death of the testator. More latitude is allowed in wills, but a contingent interest may be created by either.
If the grantor had said "brother and sisters," then it could have been clear that the gift over was to individuals, and they would have taken subject to the contingency that John should die without issue.
It may seem strange that a single letter should change the disposition of so valuable an estate; but when the change of a letter will change the idea, there is no power in the Court to disregard the letter. There is here a double contingency, to wit, the death of John without issue and the survival of the contingency. There is no word substituting any one for deceased members of the class.
I think James takes as the sole survivor of the class.